El Juez Asociado Sb. Figuebas,
emitió la siguiente opi-nión del Tribunal.
El Fiscal expone los.hechos con fidelidad en la forma si-guiente :
“El presente es un recurso de apelación interpuesto contra una sentencia de la Corte de Distrito de Ponce, en un caso de abuso de confianza. El Fiscal formuló su acusación, debidamente jurada, en 11 de Agosto de .1903, consignando en ella el siguiente becbo. En Santa Isabel, Distrito Judicial de Ponce, en el mes de Abril, de 1903, el individuo Pómulo Ortiz, mayordomo de la hacienda “Obdulia” de Don Fernando Vendrell, dispuso ilegal y fraudulentamente de dos novillos pertenecientes á dicha hacienda, vendiéndolos á Francisco Casten en la suma de ciento cinco pesos, y apropiándose su importe. Estos novillos se distinguen por las señas siguientes: Uno color indio encendido con las marcas P. A. número 386 y F. A. V., número 55 y otro color hosco indio marcado F. A. V. número 61.”
*142De los datos de la carpeta consta que la comparecencia del acusado para la lectura de la acusación se celebró en 27 de Agosto, renunciando el derecho á ser juzgado en juicio por jurado.
En 18 de Septiembre último, se celebró la vista. Después de haber el Fiscal presentado sus cargos y ofrecido su prueba, el abogado defensor del acusado solicitó que se acumularan al acta del juicio, cuatro actas de acusación que se habian formu-lado cpntra^l acusado por los mismos delitos, haciendo tal solicitud como excepción perentoria. El Fiscal se opuso y el Tribunal declaró sin lugar la excepción perentoria por haber sido presentada fuera de lugar. Continuó la celebración de la vista; y al declarar el perjudicado Yendrell, el abogado de-fensor del acusado solicitó que no se tuviera en cuenta su de-claración, por no haber traido consigo los libros de la hacienda “Obdulia.” El Tribunal resolvió en contrario. Luego el Tribunal declaró impertinente la siguiente pregunta hecha por el abogado defensor al perjudicado: “Usted le ha pagado sus salarios al acusado Pómulo Ortiz durante el tiempo que le ha tenido empleado. ’ ’ Continuó la practica de la prueba y en el momento en que el Tribunal iba á admitir cierto docu-mento, el abogado defensor se opuso, alegando que puesto que no se habian traido los libros de la hacienda “Obdulia” no podía admitirse ninguna otra prueba documental. El Tribunal admitió la prueba y el Letrado tomó excepción.
Terminadas las pruebas, las partes informaron y el Tribunal finalmente, después de haber desestimado una moción para nuevo juicio, dictó sentencia en 23 de Septiembre conde-nando al acusado como autor de un delito de abuso de confian-za, á la pena de un año de presidio con trabajos forzados, bajo los fundamentos legales que se derivan de .los artículos 345 y siguientes y 301 y siguientes del Código de Enjuicia-miento Criminal y 430 y 450 del Código Penal.
De dicha sentencia se apeló por el acusado, pero éste no se ha personado en esta Corte Suprema. Haciéndonos ahora car*143go de las pretensiones qne se formularon en el acto de la cele-bración del jnicio, decimos qne se procedió correctamente por el Tribunal al no admitir la excepción qne como perentoria se formuló, consistente en qne se acumulasen á esta acta cuatro más de acusación formuladas contra el mismo acusado por .iguales delitos en que resulta el mismo Yendrell perjudicado. No se trata de una verdadera excepción perentoria tal como ésta se define en el artículo 150 del Código de Enjuiciamiento Crimnal, ni de las objeciones á que se refiere el 153 que* se-gún el 161, también pueden alegarse mediante excepción pe-rentoria, si resultan de la acusación y con la salvedad que dicbo último artículo contiene, pero aún concediendo que sea la alegada de las que la ley reconoce, siempre resultará que fué presentada fuera de tiempo, cuando ya se babia leido la acusación, se babian formulado los cargos y se babian jura-mentado* los testigos del Fiscal, no constando tampoco que la tal excepción se formulara por escrito, todo como lo disponen los artículos 152 y 154 del citado Código de Enjuiciamiento Criminal. No pudo rechazarse la declaración del perjudi-cado Don Fernando Vendrell por la sola razón de no haber traido las cuentas del acusado con la hacienda “Obdulia.” porque si á éste le interesaba ese particular de prueba, pudo traerlo á su debido tiempo, pere no pretender que el Fiscal y el Tribunal prescindiesen de un testimonio importante que bajo ningún concepto puede subordinarse á los libros de la hacienda. Impertinente de todo punto fué la pregunta hecha por el defensor al perjudicado, de si habia satisfecho al acu-sado los salarios durante el tiempo que fué su empleado, y como tal la declaró el Tribunal. Esa pregunta no tenia en su resultado verdadera finalidad práctica, porque satisfechos ó nó los salarios, ese hecho no desnaturalizaba el de la acusa-sión, ni era por si solo bastante para atenuar la responsabili-dad del culpable. La oposición formulada por la defensa del acusado referente á que no se admitiese al Fiscal prueba documental'por no haberse traido los libros de las cuentas *144de la hacienda “Obdulia,” está también fnera de lngar. Si le interesaba, pndo proponer esa prueba el acusado y no ha-biéndolo hecho así, no hay derecho á privar al Juzgador de otros elementos que puedan producir en su ánimo la convic-ción necesaria. La ley no consiente esa pretendida y capri-chosa subordinación, presta todo género de garantías al pre-sunto culpable, pero ha de ejercitar todos sus derechos en la forma y en el tiempo que la misma determina.
Se solicitó también un nuevo juicio, bajo los fundamentos siguientes: ••
Io. Porque el acusado fué privado de su derecho á juicio por jurado sin su consentimiento ó permiso. Pero consta en la carpeta y en la comunicación del Presidente del Tribunal de Ponce de 17 de Mayo último, que consta en este rollo, que el acusado renunció al Jurado. 2°. Porque el veredicto es con-trario á la prueba y á la ley. La sentencia está ajustada á la Ley y es el resultado de una prueba bien desarrollada y apre-ciada correctamente. 3o. Porque la Corte cometió errores varios durante el juicio á los que presentó excepción oportu-namente el acusado. Ya se han discutido y rechazado todas las cuestiones propuestas. 4o. Porque el acusado ha descu-bierto nuevas é importantes pruebas despues del juicio que no le fué posible conseguir ántes. Inadmisible esta razón por-que no se ha cumplido con los requisitos que exige para este caso, el número 7o del artículo 303 del Código de Enjuicia-miento. 5a. Porque se rechazó la prueba de libros á pesar de ser la mejor evidencia. Esta prueba no pudo admitirse porque no se propuso por el acusado.
Ahora bien, la negativa de un nuevo juicio no puede fun-darse, como consta de la sentencia, en la razón de que solo puede otorgarse en los casos de juicio por‘jurados, porque el artículo 364 del Código de Enjuiciamiento Criminal, facul-ta á esta Corte Suprema para esa concesión, sin limitación al-guna, ya se trate de juicio por jurado, ó ya se trate de un jui-cio ante un Tribunal de derecho; y la razón es obvia, porque *145no habría medios, en caso contrario, de colocar á dicho 'Tribunal en condiciones de subsanar ó corregir deficiencias ó errores qne hayan perjudicado al acusado ó tiendan á per-judicarle en cnanto á algún derecho sustancial y á que se re-fieren los artículos 362 y 461 del Código de Enjuiciamiento Criminal. Esa tiene que ser la interpretación racional aten-diendo á la necesidad de qne no quede impune un verdadero delito ni se prive al presunto culpable de las garantias qne la ley le concede, cuando ejercita sus derechos en debida forma. Pero examinado este proceso no hay nada qne aconseje la ce-lebración de un nuevo juicio ni se encuentra motivo alguno-para revocar, ó modificar la sentencia apelada, cuya confir-mación es procedente con las costas del recurso al apelante y esa es la opinión que sustentamos.

Confirmada.

Jueces concurrentes, Sres. Presidente Quiñones y Asocia-dos, Hernández y MacLeary.
El Juez Asociado Sr. Snlzbacher no formó Tribunal en la vista de esta causa.